By the Court.
Jenks and others brought suit against Richardson'and others in the court of common pleas, and procured the issuance of a writ of attachment which was levied on property of Richardson in the county. Richardson moved for a discharge of the attachment on various grounds of invalidity set out in his motion. This motion was overruled in the court of common pleas. To the order overruling his motion to discharge, Richardson filed *423a petition in error in the circuit court where the order of the common pleas was affirmed. On the 25th of May, 1895, he filed a petition in error here to obtain a reversal of the judgment of the circuit court. To the petition in error here the defendants in error answer, alleging that on April 2, 1895, Richardson, being a nonresident of the state, made application to said court of common pleas for the removal to the circuit court of the United States for the Northern District of Ohio, of the cause in which said proceeding for an attachment was had; that upon his application said cause was removed to the federal court and there proceeded in to final judgment. To this answer the plaintiff in error demurs.
Held: Notwithstanding the right of a party under the code to prosecute error to an order made in special proceeding in an action, jurisdiction of such proceeding’ must be in the same courts with that of the action to which it is auxiliary. The cause having been removed to the federal court, that court will not only determine the rig’hts of the parties but award appropriate remedies.
Demurrer to answer overruled, and petition in error dismissed.